Citation Nr: 0530970	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and son


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.

The reopened issue of entitlement to service connection for 
degenerative changes of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for residuals of back injury was denied in a January 1947 
rating decision which was not appealed.

2.  The evidence submitted since the January 1947 rating 
decision pertinent to the claim for service connection for 
degenerative changes of the lumbar spine, was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The rating decision of January 1947, which denied a claim 
for service connection for residuals of back injury, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2005); Veteran's Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936 to December 31, 
1957.

2.  New and material evidence has been submitted since the 
January 1947 rating decision and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board of Veterans' Appeals (Board) notes 
that since it has determined that the evidence supports the 
reopening of the veteran's claim, any lack of notice and/or 
development under the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA), cannot be considered prejudicial to the 
veteran, and remand for additional notice and/or development 
would be an unnecessary use of Department of Veterans Affairs 
(VA) time and resources.

The record reflects that the original claim for service 
connection for residuals of back injury was denied by a 
rating decision in May 1946, at which time the RO found that 
there was no residual of back injury noted at the time of the 
veteran's separation examination in April 1946.  Thereafter, 
following the receipt of additional service medical records 
that noted treatment for back complaints in May 1944 and 
January 1945, a January 1947 rating action again denied the 
claim, once again emphasizing that there was still no 
indication of disability at the time of service separation.  
The veteran was notified of his right to appeal that decision 
in January 1947.  The veteran did not file a timely notice of 
disagreement with that rating decision and accordingly, the 
January 1947 rating decision became final when the veteran 
did not perfect his appeal within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  (Although there 
is a subsequent March 1947 rating decision that denied the 
claim on a similar basis, it was apparently not accompanied 
by notice of the veteran's appellate rights, and therefore, 
the Board finds that it may not constitute a prior final 
denial of the claim.)  As such, the veteran's claim for 
degenerative changes of the lumbar spine may only be reopened 
if new and material evidence is submitted.

Based on the grounds stated for the denial of the claim in 
the January 1947 rating decision, new and material evidence 
would consist of evidence of current back disability linked 
by medical evidence to the veteran's active service.

In this regard, additional evidence received since the 
January 1947 rating decision includes a September 2005 
statement from Dr. E. documenting a current lumbar spine 
disorder and directly linking current back pain to the 
veteran's stay in the military, additional private treatment 
records, October 2005 testimony and statements from the 
veteran, the veteran's spouse, and son, contemporaneous notes 
taken at the time of in-service examination in April 1944, 
and a statement from a fellow service member recalling the 
veteran's low back injury in the Spring of 1944. 

Most importantly, while back injury during service had been 
previously documented and the statements of the veteran's 
witness therefore essentially cumulative, the medical 
statement from Dr. E. was not previously submitted, relates 
to unestablished facts necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that the claim for service connection for 
degenerative changes of the lumbar spine is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for degenerative changes of the lumbar 
spine is reopened.


REMAND

Having determined that Dr. E.'s statement requires the 
reopening of the claim for service connection for 
degenerative changes of the lumbar spine, the Board's further 
review of that statement reflects that it identifies only a 
diagnosis of lumbosacral spondylosis, and then only relates 
current back pain to the injuries the veteran sustained in 
the military.  It should also be noted that pain is not 
considered a disability for VA benefits purposes.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  In addition, 
while there is a diagnosis of arthritis during service in 
January 1945, private medical records since January 1996 
reflect diagnoses of status post L4-S1 fusion, right 
sacroiliac joint arthrosis, status post lumbar arthrodesis, 
and lumbar spondylosis, but do not contain a diagnosis of 
arthritis of the lumbar spine.  

Therefore, the Board finds that the veteran should be 
afforded an appropriate VA examination to determine whether 
it is at least as likely as not that any current low back 
disorder is related to the veteran's service, or in the case 
of arthritis, to a period of one year following service.  

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
low back disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not that any current 
low back disorder is related to the 
veteran's service, or in the case of 
arthritis, to a period of one year 
following service.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for degenerative changes of 
the lumbar spine should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


